Filed 4/6/21 P. v. Ringseth CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C091692

                    Plaintiff and Respondent,                                   (Super. Ct. No. 17CR001953)

           v.

 WILLIAM EDWIN RINGSETH, JR.,

                    Defendant and Appellant.




         Defendant William Edwin Ringseth, Jr., pleaded guilty to forcibly raping his
stepgranddaughter on two occasions. The trial court sentenced him to state prison for an
aggregate term of 19 years and imposed various fines and fees. On appeal, defendant
contends he was denied his constitutional right to counsel by counsel’s failure to object to
the imposition of various fees, fines, and assessments without first determining his ability
to pay, relying on People v. Dueñas (2019) 30 Cal.App.5th 1157. Disagreeing, we affirm
the judgment.



                                                             1
                        FACTS AND PROCEDURAL HISTORY
        Due to the limited nature of the sole claim on appeal, we need not recite the facts
of defendant’s crimes in detail. It suffices to say that defendant pleaded guilty to two
counts of forcibly raping his stepgranddaughter, a child victim over 14 years of age (Pen.
Code, § 261, subd. (a)(2)1; counts 5 and 13), in exchange for dismissal of all remaining
charges and allegations with a waiver pursuant to People v. Harvey (1979) 25 Cal.3d 754.
        At sentencing, which took place seven months after Dueñas was decided, the trial
court incorporated “the other terms and conditions” from the probation report’s
recommendations into the judgment, which included a $2,700 state restitution fine
(§ 1202.4, subd. (b)), an $80 court operations assessment (§ 1465.8), a $60 criminal
conviction assessment (Govt. Code, § 70373), and a $1,080 sex offender fine (§ 290.3).
Defense counsel did not object. After defendant filed his notice of appeal, he sent a letter
to the trial court asking it to stay the restitution fine and strike the remaining fines and
fees, relying on Dueñas. The trial court did not respond.
                                        DISCUSSION
        Relying primarily on People v. Dueñas, supra, 30 Cal.App.5th 1157, defendant
argues his counsel was ineffective for failing to object to the imposition of fines and fees
on ability to pay grounds. The People contend defendant cannot show his counsel’s
failure to object fell below an objective standard of reasonableness or was prejudicial, nor
does the record establish an inability to pay. As we are not persuaded that Dueñas was
correctly decided, we find no prejudice.
        Our Supreme Court is now poised to resolve this question, having granted review
in People v. Kopp (2019) 38 Cal.App.5th 47, review granted November 13, 2019,
S257844, which agreed with the court’s conclusion in Dueñas that due process requires




1   Undesignated statutory references are to the Penal Code.

                                               2
the trial court to conduct an ability to pay hearing and ascertain a defendant’s ability to
pay before it imposes court facilities and court operations assessments under section
1465.8 and Government Code section 70373, but found, contrary to Dueñas, that the
same did not apply for restitution fines under section 1202.4. (Kopp, at pp. 95-96.)
       In the meantime, we join those authorities that have concluded the principles of
due process do not require a determination of a defendant’s present ability to pay before
imposing the fines and assessments at issue in Dueñas and in this proceeding. (People v.
Kingston (2019) 41 Cal.App.5th 272, 279; People v. Hicks (2019) 40 Cal.App.5th 320,
329, review granted Nov. 26, 2019, S258946; People v. Aviles (2019) 39 Cal.App.5th
1055, 1069; People v. Caceres (2019) 39 Cal.App.5th 917, 928.)
       Having done so, we reject defendant’s derivative claim of ineffective assistance of
counsel. (People v. Kipp (1998) 18 Cal.4th 349, 377 [failure to assert a meritless defense
does not demonstrate ineffective assistance of counsel].)
                                      DISPOSITION
The judgment is affirmed.



                                                        /s/
                                                  Duarte, J.


We concur:



      /s/
Blease, Acting P. J.




     /s/
Renner, J.


                                              3